Case 3:20-cr-00122-BJD-PDB Document 57 Filed 09/03/21 Page 1 of 6 PagelD 194

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA Case Number: 3:20-cr-122-BJD-PDB
Vv USM Number: 09257-509
BILLY JOE MINSHALL Jeremy Lasnetski, Esq., CUA

Suite 303

 

6550 St Augustine Rd
Jacksonville, FL 32217

JUDGMENT IN A CRIMINAL CASE

The defendant pleaded guilty to Counts One and Two of the Indictment. The defendant is adjudicated guilty of these
offenses:

? ‘ Date Offense Count
Title & Section Nature of Offense Concluded Number(s
26 U.S.C. § 5861(d), Possession of Two Unregistered Destructive August 2020 One
26 U.S.C. § 5871 Devices
18 U.S.C. § 922(g)(3), Possession of a Firearm by an Unlawful User of August 2020 Two
18 U.S.C. § 924(a)(2) a Controlled Substance

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes
in economic circumstances.

Date of Imposition of Sentence: August 31, 2021

 

 

wa

BRIAN J. DAVIS
UNITED STATES DISTRICT JUDGE

\*
September , 2021

AQO245B (Rev. 09/19) Judgment in a Criminal Case
Case 3:20-cr-00122-BJD-PDB Document 57 Filed 09/03/21 Page 2 of 6 PagelD oe > of 6

Billy Joe Minshall
3:20-cr-122-BJD-PDB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of THIRTY (30) MONTHS, this term consists of THIRTY (30) MONTH terms as to each of Counts One and Two
of the Indictment, all such terms to run concurrently.

The Court makes the following recommendations to the Bureau of Prisons:
e Incarceration at a facility located as close as possible to Bradenton, Florida.
e Defendant enroll in a residential substance abuse treatment program pursuant to 18 U.S.C. § 3621(e).

The defendant is remanded to the custody of the United States Marshal.

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at _ with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

Deputy United States Marshal

AQ245B (Rev. 09/19) Judgment in a Criminal Case
Case 3:20-cr-00122-BJD-PDB Document 57 Filed 09/03/21 Page 3 of 6 PagelD Tore 3 0f6

Billy Joe Minshall
3:20-cr-122-BJD-PDB

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of TWO (2) YEARS, this term
consists of TWO (2) YEAR terms as to each of Counts One and Two of the Indictment, all such terms to run
concurrently.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of controlled substances. You must submit to one drug test within 15 days
of placement on supervision and at least two periodic drug tests thereafter as directed by the probation officer.
You must submit to random drug testing not to exceed two tests per week.

4. You must cooperate in the collection of DNA as directed by the probation officer.

Noe

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on
the attached page.

AO245B (Rev. 09/19) Judgment in a Criminal Case
Case 3:20-cr-00122-BJD-PDB Document 57 Filed 09/03/21 Page 4 of 6 PagelD TB las 4of6

Billy Joe Minshall
3:20-cr-122-BJD-PDB

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct
and condition.

1.

ak

11.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
office or within a different time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed,

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer

You must live at a place approved by the probation officer. If you plan to change where you live or anything about
your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchucks or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AQ245B (Rev. 09/19) Judgment in a Criminal Case
Case 3:20-cr-00122-BJD-PDB Document 57 Filed 09/03/21 Page 5 of 6 PagelD TS 5 of 6

Billy Joe Minshall
3:20-cr-122-BJD-PDB

ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

1. You shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation officer's
instructions regarding the implementation of this court directive. Further, you shall contribute to the costs of these
services not to exceed an amount determined reasonable by the Probation Office's Sliding Scale for Substance
Abuse Treatment Services. During and upon the completion of this program, you are directed to submit to random
drug testing.

2 You shall submit to a search of your person, residence, place of business, any storage units under your control, or
vehicle(s), conducted by the United States Probation Officer at a reasonable time and in a reasonable manner,
based upon reasonable suspicion of contraband or evidence of a violation of a condition of release. You shall inform
any other residents that the premises may be subject to a search pursuant to this condition. Failure to submit to a
search may be grounds for revocation.

AO245B (Rev. 09/19) Judgment in a Criminal Case
Case 3:20-cr-00122-BJD-PDB Document 57 Filed 09/03/21 Page 6 of 6 PagelD Were 6 of 6

Billy Joe Minshall
3:20-cr-122-BJD-PDB

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

 

AVAA JVTA
Assessment 4 2 Eine Restitution
Assessment Assessment
TOTALS $200.00 $0.00 $0.00 $0.00 $0.00

SCHEDULE OF PAYMENTS
The Special Assessment in the amount of $200.00 is due in full and immediately.
Unless the court has expressly ordered otherwise, if this judgment imposes a period of imprisonment, payment of criminal
monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court, unless
otherwise directed by the court.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA

assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10)
costs, including cost of prosecution and court costs.

FORFEITURE

The defendant shall forfeit to the United States the assets identified in the Preliminary Order of Forfeiture.

 

1 Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
? Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
AO245B (Rev. 09/19) Judgment in a Criminal Case
